Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 1 of 29 Page ID
                                 #:5295




         EXHIBIT 1
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 2 of 29 Page ID
                                 #:5296

                                                                         Fulcrum Financial Inquiry LLP
                                                                         707 Wilshire Boulevard, Suite 2050
                                                                         Los Angeles, CA 90017

                                                                         (213) 787-4100
                                                                         www.fulcrum.com


March 8, 2021

Andrew J. Thomas, Esq.
Andrew G. Sullivan, Esq.
Jenner & Block LLP
633 West 5th Street, Suite 3600
Los Angeles, CA 90071-2054

Gentlemen:

This report is provided by Amd[jme AafYf[aYd Dfimajq GGK )yAmd[jmez* af [gff][lagf oal` the class
action lawsuit brought by Kevin Risto, (as class representative - yKdYafla^^z* concerning the operation
of the AFM and SAG-<AOM< Dfl]dd][lmYd Kjgh]jlq Ma_`lk ?akljaZmlagf Amf\ )l`] yAmf\z*- O`] dYokmal
is captioned                                                                                            ,
(USDC, Central District of California, Case No. 2:18-cv-07241-CAS).

I.      DESCRIPTION OF ENGAGEMENT

Fulcrum has been asked to address the reasonableness of the amounts that the Fund pays to the
<e]ja[Yf A]\]jYlagf g^ Hmka[aYfk g^ l`] Pfal]\ NlYl]k Yf\ >YfY\Y ) y<AHz* Yf\ N[reen Actors Guild
w <e]ja[Yf A]\]jYlagf g^ O]d]nakagf Yf\ MY\ag <jlaklk )yN<B-<AOM<z* )[gdd][lan]dq+ l`] yPfagfkz*
pursuant to the July 22, 2013 Data Purchase and Services Agreement (the y2013 <_j]]e]flz*. This
evaluation is economically and financially based, and does not address legal conclusions.

II.     INFORMATION RELIED UPON

In addition to my experience and training, I considered the following information in preparing this
report, each of which is of a type that is reasonably relied upon by experts in my field:

      1. Background information, as follows:

        a.   The First Amended Complaint in this matter
        b.   KdYafla^^{k Response to Interrogatories and Requests for Admission (February 12, 2021)
        c.   Filings associated with the Motion to Dismiss (and related Oppositions & Replies)
        d.   Filings associated with the Motion for Class Certification (and related Oppositions &
             Replies)

      2. The 2013 Agreement

      3. O`] Pfagfk{ afl]jjg_Ylgjq j]khgfk]k (aka Exhibit 5 to the Kristina Gorbacsov deposition) and
         l`] Pfagfk{ Ye]f\]\ afl]jjg_Ylgjq j]khgfk]k )HYj[` 0+ 1/10*

      4. O`] Amf\{k Ym\al]\ ^afYf[aYd klYl]e]flk (aka Annual Reports) as of March 31, 2014, 2015,
         2016, 2017, 2018 and 2019, and for the years then ended. These are publicly available at
         https://www.afmsagaftrafund.org/Our-Annual-Report.php



                                                                                                 Exhibit 1
                                                                                                  Page 4
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 3 of 29 Page ID
                                 #:5297
Messrs. Thomas & Sullivan
March 8, 2021
Page 2 of 28


       5. The following depositions taken in this matter, including related deposition exhibits

         a.   Stefanie Taub (Fund CEO), in an individual capacity, taken on October 20, 2020
         b.   Stefanie Taub as a designee witness for the Fund, taken on January 20, 2021
         c.   Kristina Gorbacsov, taken on October 23, 2020, as a designee witness for SAG/AFTRA
         d.   John Painting, taken on October 29, 2020, as a designee witness for AFM
         e.   Julie Sandell (Fund Assoc. Director, Sound Recordings), taken on December 9, 2020
         f.   Dennis Dreith (former Fund Executive Director), taken on February 11, 2021
         g.   Duncan Crabtree-Ireland, taken on February 16-17, 2021 (SAG/AFTRA)
         h.   Raymond M. Hair, Jr., taken on February 24-25, 2021 (AFM)

       6. O`] Amf\{k j]na]o g^ Y kYehd] g^ 4/ lald]k+ oal` comparison of the results achieved using the
          Unionk{ data vs. using only data available on the Internet and from other non-Union sources,
          as contained in an MS Excel file. This file is further described in Sections III.E and Sections
          IV.B herein. The version of this spreadsheet provided to me by the Fund has been produced
          by Defendants as DEFS_00042027. See Exhibit 2 for a version of this spreadsheet with
          changes that Fulcrum made to calculate an error rate.

       7. Other records produced in this litigation, as specifically referenced herein

       8. Publicly available data, as summarized and referenced herein

Fulcrum personnel reviewed and considered additional documents produced in this litigation that are
not specifically cited in the conclusions expressed herein, but which provide background information
and context. These additional records do not alter any of the conclusions expressed herein.

III.     FACTUAL AND LEGAL BASIS FOR THIS REPORT AND THE OPINIONS HEREIN

This section provides background information that is useful in understanding this report. Although
Fulcrum is capable of summarizing information contained in this section and may need to do so as
part of a testimony presentation, this report does not otherwise express opinions regarding the
contents of this section.

In his response to Interrogatory No. 18 (February 12, 2021), Plaintiff states the following:




The information in this Section III contradicts the preceding quote from Plaintiff.

A. Plaintiff’s description of the statutory basis for collections and the 2013 Agreement

The First Amended Complaint describes the background of this dispute as follows:




                                                                                                  Exhibit 1
                                                                                                   Page 5
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 4 of 29 Page ID
                                 #:5298
Messrs. Thomas & Sullivan
March 8, 2021
Page 3 of 28




B. Defendants’ description of the fee paid to the Unions

Each of the Defendants provided information regarding the reasonableness of the Service fee in a
j]khgfk] lg KdYafla^^{s Interrogatory No. 10, as follows:1




1
    Amended responses, dated March 1, 2021



                                                                                            Exhibit 1
                                                                                             Page 6
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 5 of 29 Page ID
                                 #:5299
Messrs. Thomas & Sullivan
March 8, 2021
Page 4 of 28




                                                                      Exhibit 1
                                                                       Page 7
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 6 of 29 Page ID
                                 #:5300
Messrs. Thomas & Sullivan
March 8, 2021
Page 5 of 28




The depositions of l`] Amf\{k Yf\ Pfagfk{ designee witnesses provided explanations that were
consistent with above interrogatory response.

C. Amounts received, paid, and payable by the Fund

The following table shows the total royalties received by the Fund, which is the starting point for the
Fund{s distribution activities:




                                                                                                Exhibit 1
                                                                                                 Page 8
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 7 of 29 Page ID
                                 #:5301
Messrs. Thomas & Sullivan
March 8, 2021
Page 6 of 28

        Table 1: Royalties received by the Fund2
          FY ended         Royalties
            3/31           received
        2013              $ 27,561,164
        2014                41,699,519
        2015                49,322,129
        2016                46,051,587
        2017                52,001,911
        2018                65,339,258
        2019                61,369,239
        2020                71,723,181
        Total            $415,067,988

The following table kmeeYjar]k l`] Yegmflk j]hgjl]\ af j]khgfk] lg KdYafla^^{k Interrogatory Nos. 6,
7 and 8. This information for years FY2013-FY2019 is also available in l`] Amf\{k Ym\al]\ ^afYf[aYd
statements:

        Table 2: Fund{k hYqe]flk to Unions under the 2013 Agreement3
                       Fees paid to:                    Amf\{k <\eafakljYlan] [gklk
          FY
                 SAG-AFTRA                   Total                      Union Fee
         3/31                   AFM (#8)                    $ (#6)
                     (#7)                                                   %
         2013               0           0            0    $ 2,820,342           0%
         2014      $ 193,814 $ 193,814      $ 387,628       3,538,442          11%
         2015        272,845      272,845     545,690       6,129,420           9%
         2016        420,454      420,454     840,908       6,918,166          13%
         2017        872,894      872,894   1,745,788      11,887,748          15%
         2018        864,759      864,759   1,729,518      12,936,211          13%
         2019        782,462      782,462   1,564,924      11,301,441          14%
         2020        825,404      825,404   1,650,808      11,948,304          15%
        2013 w 2019 Totals                 $8,465,264    $67,480,074         12.5%

Largely because information about individual Fund participants and their involvement in sound
recordings is incomplete, the Fund has a growing pool of royalties that are awaiting distribution
because of an inability to fully ascertain the required information that allows the payment to be
made. O`] ^gddgoaf_ Yegmflk Yj] j]hgjl]\ af l`] Amf\{k Ym\al]\ ^afYf[aYd klYl]e]flk Yk amounts
awaiting distribution:




2
  The Amf\{k Ym\al]\ ^afYf[aYd klYl]e]flk+ YnYadYZd] gf l`] Amf\{k o]Zkal]+ ^gj Yegmflk l`jgm_` Yf\
including 2019. 2020 amount (as well as the earlier amounts that agree with such financial statements) is
per Defen\Yfl{k March 1, 2021 responses to Interrogatory No. 4
3
  Exhibit 2 to the October 20, 2020 deposition of Stefanie Taub (aka DEFS_00041811), as well as the
?]^]f\Yflk HYj[` 0+ 1/10 Ye]f\]\ afl]jjg_Ylgjq j]khgfk]k



                                                                                                 Exhibit 1
                                                                                                  Page 9
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 8 of 29 Page ID
                                 #:5302
Messrs. Thomas & Sullivan
March 8, 2021
Page 7 of 28

        OYZd] 29 O`] Amf\{k royalties paid and payable to participants4
         Year ended         Distributions       Distributions paid
          March 31      payable at year-end      during the year
            2013               $ 13,718,039           $ 10,188,961
            2014                  17,624,115            13,010,637
            2015                  17,797,626            18,288,789
            2016                  25,074,898            28,248,731
            2017                  36,586,662            52,001,911
            2018                  52,654,323            55,847,132
            2019                  61,785,117            52,345,932
            Total                                     $229,932,093

In the preceding table, the amounts shown as distributions paid are different than what the Fund
j]hgjl]\ af j]khgfk] lg KdYafla^^{k Dfl]jjg_Ylgjq Ig- 4- O`] j]khgfk] lg KdYafla^^{k Dfl]jjg_Ylgjq Ig- 4
reports all amounts allocated to participants, including both amounts actually paid to Fund
participants and those allocated for payment but not yet paid. Amounts allocated may be awaiting
payment because:

    1. Complete payee information may not yet have been obtained that would allow a payment to
       be processed; and/or

    2. The Fund holds amounts allocated to participants in accordance with the Fun\{s stated
       (publicly reported) policies, so the timing of payment allocations and actual payments are
       different.

When the Fund lacks sufficient information for make a payment to a participant, the Fund calls such
amounts and participants ymf[dYae]\z- The following table shows the number of unclaimed
participants. In the following table, 2014 was the first year with reliable information, and 2019/2020
amounts are not yet available (because research efforts are continuing).

        Table 4: yUf[dYae]\z hYjla[ahYflk5
                           yUf[dYae]\z
             Year
                            participants
            2011                       8,932
            2012                       8,582
            2013                       8,268
            2014                       8,471
            2015                      10,324
            2016                      17,297
            2017                      15,901
            2018                      15,065

Without the Unions data, the number of unclaimed participants and the amount of unclaimed
royalties would be much higher.

4
  <dd Yegmflk af l`] lYZd] Yj] ^jge l`] j]d]nYfl q]Yj{k Ym\al]\ ^afYf[aYd klYl]e]flk+ o`a[` l`] Amf\ eYc]k
available publicly on its website at https://www.afmsagaftrafund.org/Our-Annual-Report.php.
5
  For 2014 through 2018, January 20, 2011 deposition of Stefanie Taub, page 211 w 212. All amounts
Yhh]Yj gf ?@ANX///30702 )fgl]k lg Nl]^Yfa] OYmZ{k EYfmYjq 1/+ 1/10 \]hgkalagf).



                                                                                                  Exhibit 1
                                                                                                  Page 10
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 9 of 29 Page ID
                                 #:5303
Messrs. Thomas & Sullivan
March 8, 2021
Page 8 of 28


D. The Union’s involvement in sound recordings

O`] Pfagf{k \YlY [gn]jk Y kmZklYflaYd fmeZ]j g^ h]j^gje]jk- O`] Pfagfk [gdd][l Yf\ eYaflYaf
session reports on recordings for which the record label ak Y ka_fYlgjq lg l`Yl Pfagf{k collective
bargaining agreement, including both Union and non-Union performers who performed at such
recording sessions. The major record labels are all signatories to the Unions´ collective bargaining
agreement and report record information regarding both Union and non-Union performers who
performed at such recording sessions. The following chart shows the three largest record labels
(Sony Music Entertainment, Warner Music Group and Universal Music Group) who together have
around a two-thirds market share.6 Because some of the other labels (the remaining
approximate one-l`aj\ eYjc]l k`Yj]* Ydkg Yj] ka_fYlgja]k lg l`] Pfagfk{ collective bargaining
agreement, it is clear that the Unions´ data is more complete than any other source.




6
    https://www.statista.com/statistics/317632/market-share-record-companies-label-ownership-usa/



                                                                                                Exhibit 1
                                                                                                Page 11
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 10 of 29 Page ID
                                  #:5304
Messrs. Thomas & Sullivan
March 8, 2021
Page 9 of 28



O`] Amf\{k \YlY hj]k]fl]\ Z]dgo ak _]f]jYddq [gfkakl]fl oal` l`] YhhjgpaeYte two-thirds amount that
can be obtained from simply observing the importance of the three largest music companies. The
following tables summarize the count of Fund participants, sorted by Union vs. non-Union
membership who have been the subject of royalty distributions in each of the years listed. The non-
Union members have a greater percentage of "uncashed" checks. In this context, "uncashed" means
that an amount is known to be payable to the participant, but no check is prepared because the Fund
lacks a valid address and/or taxpayer identification number.

        Table 5: Counts of union vs. non-union participants7
                          Union         Union       Union           Non-          Non-         Non-
             Year        Member        Member     Member           Member        Member       Member
                         Cashed       Uncashed      Total          Cashed       Uncashed       Total
            2013             6,673          495        7,168            649            19          668
            2014             9,952        9,933      19,885           1,872       32,418        34,290
            2015             7,807        2,360      10,167           1,037        4,326         5,363
            2016            12,114        4,321      16,435           3,930        7,862        11,792
            2017            12,105        4,414      16,519           4,130        6,865        10,995
            2018            16,114        6,640      22,754           4,002       10,860        14,862
            2019            17,868        9,318      27,186           5,347       14,703        20,050
            2020            16,244       10,434      26,678           7,436       13,603        21,039
           Totals8          98,877       47,915     146,792         28,403        90,656       119,059
         % cashed
                              67%          33%        100%              24%          76%         100%
        vs. uncashed
         % of total                                    55%                                         45%

The following table summarizes count information regarding participant royalty allocations that comes
from a data base maintained by the Fund. This information shows how frequently the royalty
allocations to Fund participants are supported by information found in Union session reports (aka B-
^gjek af <AHk hYjdYf[]*.9 The data in following table is based on allocations made in distribution
cycles for the years listed, based on individual tracks.




7
   ?@ANX///30701 )fgl]k ^jge Nl]^Yfa] OYmZ{k EYfmYjq 1/+ 1/10 \]hgkalagf*
8
   The counts shown in the yOglYdkz jgo \g fgl j]^]j lg l`] lglYd fmeZ]j g^ af\ana\mYd hYjla[ahYflk l`Yl
have received any royalties during the years listed because the same performer may have been allocated
royalties in multiple distribution cycles in the years listed, and would therefore be counted multiple times
af l`] yOglYdkz jgo.
9
  The Unions provided digital copies of session reports upon request by the Fund and/or access to
[gehml]jar]\ \YlY l`Yl kmeeYjar] l`] h`qka[Yd k]kkagf j]hgjlk- Df l`] Amf\{k ]^^gjlk )Yf\ l`jgm_`gml l`ak
report), no distinction is made (because it is immaterial) whether the Unions provide the session report
information though a piece of paper, or through access of computerized information.



                                                                                                   Exhibit 1
                                                                                                   Page 12
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 11 of 29 Page ID
                                  #:5305
Messrs. Thomas & Sullivan
March 8, 2021
Page 10 of 28

        Table 6: Participantk royalty allocations supported and not supported by Union data10
                                 Royalty allocations ($)             Count of participant allocations11
                                            Not                                     Not
        Distribution    Supported                                   Supported
                                        Supported                               Supported
            year         by Union                        Total       by Union                   Total
                                         by Union                                by Union
                           Data                                        Data
                                           Data                                    Data
           2015           7,061,560       6,532,870    13,594,431      65,631       54,818      120,449
           2016         11,315,957      10,501,107     21,817,063     163,652       34,628      198,280
           2017         28,232,735      23,882,669     52,115,404     255,345       62,440      317,785
           2018         22,600,518      30,342,433     52,942,951     356,705       99,478      456,183
           2019         20,137,367      23,236,395     43,373,762     715,678     101,244       816,922
           2020         27,827,087      21,864,239     49,691,326     473,320     168,119       641,439
           Total       117,175,224 116,359,713 233,534,937 2,030,331              520,727 2,551,058
             %                50%              50%          100%         80%          20%         100%

As shown in the preceding table, approximately 50% of royalty amounts allocated during this period
were allocated with the support of data provided by the Unions. Viewing this data from another
angle, approximately 80% of all allocations to participants during this period were implemented with
the support of Union data.

In the preceding table, the count of participant royalty allocations shown is considerably higher than
the percentages of Union members shown in Table 5. This occurs at least in part because the
session reports include performers who are not union members but who performed on a recording at
a signatory company to the Union agreements. See Section IV.B for additional information.

E. The Fund’s analysis of the information provided by the Unions, and the alternative
   information sources

T`] Pfagfk \YlY af[dm\]k Zgl` o`g ak afngdn]\ oal` l`] h]j^gjeYf[]+ Yf\ l`] h]j^gje]jk gl`]j
identifying information. The Unions provide the following information when available:

     1. Who performed on each individual track; and

     2. @Y[` h]j^gje]j{k h]jkgfYd a\]fla^qaf_ af^gjeYlagf+ [gfkaklaf_ g^:

        a. Name,
        b. Last known address: and
        c. Social Security information, which assists in confirming the performer in subsequent
           communications.




10
   Data base summary from the Funds AS400 system, produced as DEFS_00042028
11
   The participant allocation columns do not track the count of individual participants to whom royalties
were allocated in each year, because a single participant may be allocated royalties on multiple song titles
within a given year, and therefore would count multiple times within the participant allocations count listed
for that year. Likewise, a participant may be allocated royalties in connection with the same song title in
emdlahd] q]Yjk+ Yf\ ]Y[` km[` Yddg[Ylagf ogmd\ Z] [gmfl]\ af l`] yOglYdz hYjla[ahYfl Yddg[Ylagf jgok.



                                                                                                    Exhibit 1
                                                                                                    Page 13
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 12 of 29 Page ID
                                  #:5306
Messrs. Thomas & Sullivan
March 8, 2021
Page 11 of 28

Absent having all such information, the Fund is unable to make a proper, fully accurate, assumption-
free allocation of royalties. When information is incomplete, the result is that some participant(s) are
underpaid and other participant(s) are overpaid.

Df gj\]j lg imYfla^q l`] ]pl]fl lg o`a[` l`ak ogmd\ g[[mj oal`gml l`] Pfagfk af^gjeYlagf+ an January
2021 in connection with the formulation of this report, the Fund selected 50 titles that had session
reports from the Unions. The purpose of the exercise was to ascertain what outcome would result if
l`] Amf\ \a\ fgl `Yn] l`] Pfagfk{ \YlY YnYadYZd]- O`] Amf\{k h]jkgff]d Yll]ehl]\ lg dg[Yl] l`]
same information independently (i.e., without using the Unions{ af^gjeYlagf*-

The Fund selected 50 titles in a manner that the Fund described as random.12 All 50 selections had
session reports from the Unions. Ral` l`ak kYehd]+ l`] Amf\{k h]jkgff]d kh]fl 82/ eafml]k13 (15.5
hours) time researching the information from non-Union sources.

The results of this test are summarized as follows:

     1. Of critical importance, there was no title in which the additional research using
        Internet resources provided a more accurate answer- Df Ydd [Yk]k+ `Y\ l`] Pfagfk{
        data not been available, the researched answer would have been inferior/wrong. Details in
        this regard include:

        a. O`] Pfagfk{ k]kkagf j]hgjlk hjgna\] af^gjeYlagf Zq ljY[c+ o`a[` ak l`] _j]Yl]kl d]n]d g^
           detail and supports the most accurate allocation of royalties. Absent having information
           by track, publicly-available information could be available for the entire album and/or
           might provide detail that omits certain performers. For the sample that the Fund
           selected, research details and sources are provided.14

        b. When public data is available, the additional names obtained for an entire album is
           generally not preferable because this causes a poor assumption that everyone credited to
           the entire album performed on each track. In this situation, the larger number of
           participants attributed to each song introduces inaccuracy, leading some artists to receive
           more than appropriate, with such overpayments reducing payments owed to other
           participants.

     2. Without the Unions’ data, none of the participants had a readily-available address
        and Social Security information that would allow the Fund to make a payment to the
        participant.

     3. Using publicly available, non-Union sources of information+ l`] Amf\{k j]k]Yj[`]jk o]j] YZd]
        to locate the same credits information (i.e., who performed) for 2015 out of the fifty tracks in
        the sample (i.e., 40%).

12
   The Fund{s selection process started with a list of 5,992 titles that (i) had distributions in 2020 and (ii)
had Union session reports. Starting approximately halfway through this list, the largest fifty of the next
one hundred sequential titles were selected.
13
   DEFS_00042026+ lYZ y50 Titles-M-V-B Splits -2.19.21z+ [olumn V
14
   DEFS_00042026+ lYZ y50 Titles-M-V-B Splits -2.19.21z+ [olumn W and X provides details of what was
locatable with independent research.
15
   Nme g^ l`] yT]kz j]khgfk]k af >gdmef @ of DEFS_00042026+ lYZ y50 Titles-M-V-B Splits -2.19.21z-
Columns F, W and X provides explanatory detail.



                                                                                                        Exhibit 1
                                                                                                        Page 14
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 13 of 29 Page ID
                                  #:5307
Messrs. Thomas & Sullivan
March 8, 2021
Page 12 of 28


Df N][lagf DQ-= Z]dgo+ Amd[jme [Yd[mdYl]k Y eakYddg[Ylagf jYl] ZYk]\ gf l`] \]lYadk g^ l`] Amf\{k
sample. The following table summarizes participant attributes of the 50 sample that served as the
klYjlaf_ hgafl ^gj Amd[jme{k [Yd[mdYlagf:

       Table 79 NmeeYjq j]kmdlk ^jge l`] Amf\{k [gehYjakgf g^ research efforts with the support of
       Union data vs. Non-Union data only
                                                                            Both
                      Attribute             Musicians       Vocalists     Musician         Total
                                                                          & Vocalist
        Number of non-featured artists
                                                  58417            7818          719          66920
        mkaf_ Pfagfk{ \YlY16
        Number of non-featured artists
        using non-union data and album            46521           11322         1323          59124
        credits
        $ Amount distributed on the 50
        selected recordings from the
                                           $1,678,05626 $1,942,77127 $51,51128 $3,672,33829
        inception of the Fund to the
        hYjla[ahYflk mkaf_ Pfagfk{ \YlY25


F. The Fund´s costs of maintaining the participant data base

As noted above, the Fund{s actual costs are less than they would otherwise be because the Fund has
the benefit of the Unions´ data. The information in this section provides statistics regarding the large
number of transactions that the Fund is processing with the benefit of having the Unions´ data.

In her deposition on January 20, 2021 Yk l`] Amf\{k \]ka_f]] oalf]kk+ Nl]^Yfa] Taub presented her
estimates of the amount spent by Fund personnel on research and data base maintenance for the
Amf\{k hYjla[ahYflk-30 Ms. Taub estimated that the Fund spends approximately $3,415,000 annually




16
   This information (DEFS_00042026+ lYZ y50 Titles-M-V-B Splits -2.19.21z+ [olumns G through O) is
https://www.youtube.com/watch?v=ASO_zypdnsQmaintained in the Fund{s ASA 400 computer system.
17
   Digitally referenced as the sum of column D in Exhibit 2
18
   Digitally referenced as the sum of column F in Exhibit 2
19
   Digitally referenced as the sum of column H in Exhibit 2
20
   Digitally referenced as cell Z in Exhibit 2
21
   Digitally referenced as the sum of column J in Exhibit 2
22
   Digitally referenced as the sum of column L in Exhibit 2
23
   Digitally referenced as the sum of column N in Exhibit 2
24
   Digitally referenced as cell AA in Exhibit 2
25
   This information (DEFS_00042026, tab y50 Titles-M-V-B Splits -2.19.21z+ [olumns G through O) is
maintained in the Fund{s ASA 400 computer system.
26
   Digitally referenced as the sum of column A in Exhibit 2
27
   Digitally referenced as the sum of column B in Exhibit 2
28
   Digitally referenced as the sum of column C in Exhibit 2
29
   Digitally referenced as cell Y in Exhibit 2
30
   January 20, 2011 deposition of Stefanie Taub - (30(b)(6) topic 15) - pages 199 - 204



                                                                                                Exhibit 1
                                                                                                Page 15
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 14 of 29 Page ID
                                  #:5308
Messrs. Thomas & Sullivan
March 8, 2021
Page 13 of 28

on this function.31 This cost number does not include the required indirect costs for this function, so
management and other administration costs are not part of this total that Ms. Taub presented.

Comparing this $3,415,000 of direct costs to what is paid to the Unions under the 2013 Agreement,
l`] Amf\{k direct internal costs are roughly twice what the Unions are paid. Yet, as noted in the prior
Section III.E, the Unions are the first, and the most reliably accurate source used for track title credit
and participant data.32

The following table shows the number of new titles created and researched by year:

        Table 8: New titles created af l`] Amf\{k \YlYZYk]33
                 Year                   Count of Titles
        2013                                          3,255
        2014                                          2,149
        2015                                          4,867
        2016                                          7,243
        2017                                          8,971
        2018                                          7,730
        2019                                          8,656
        2020, as of 11/10/2020                        8,034
        Total                                        50,905

 IV.    SUMMARY OF CONCLUSIONS

The combined 3% fee paid to the Unions for the use of the Unions{ information and related
assistance is reasonable. Absent access to this information, the Fund would not be able to make
payments that are as accurate as is now occurring and would not be able to make accurate payments
to as many participants as are now receiving royalties from the Fund. In support of this:

     1. There are numerous businesses that charge significant sums for the use of information, which
        provides a precedent for the amounts being paid to the Unions. See Section A below.

     2. If the 2013 Agreement (and related payments to the Unions) did not exist, the Fund would
        not be able to make payments to participants that are as accurate and complete as what is
        now occurring. Except for the participants contacting the Fund to provide address and tax
        reporting information, the Fund has no alternative source for address and tax reporting
        information. See Section B below.

     3. Mmdlahd] ][gfgea[ ^Y[lgjk j]dYlaf_ lg l`] YlljaZml]k Yf\ mk] g^ l`] Pfagfk{ \YlY kmhhgjl l`]
        reasonableness of the 3% fee. See Section C below.

31
   January 20, 2011 deposition of Stefanie Taub - (30(b)(6) topic 15) w page 204; DEFS_00041814
32
   KYjla[ahYflk [Yf [Ydd l`] Amf\ lg hjgna\] af^gjeYlagf- O`] Amf\{k [mjj]fl hjY[la[] ak lg `Yn] l`]
h]j^gje]j [gehd]l] Yf\ j]lmjf Y yK]j^gje]j Df^gjeYlagf Agjez )YcY KDA* lg n]ja^q l`Yl h]jkgf{k
information prior to sending payment. Nevertheless, the Social Security information and address obtained
from the Unions provides the Fund initial contact information for the performer and an identifier (Social
Security information) to help identify the individual.
33
   DEFS_00042020



                                                                                                  Exhibit 1
                                                                                                  Page 16
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 15 of 29 Page ID
                                  #:5309
Messrs. Thomas & Sullivan
March 8, 2021
Page 14 of 28


      4. KdYafla^^{k Ykk]jlagfk j]_Yj\af_ )a* l`] af[j]e]flYd [gkl g^ hjgna\af_ l`] Pfagf{k af^gjeYlagf+
         and (ii) how the timing of payments should be evaluated are based on descriptions of the
         payments that are inconsistent with the 2013 Agreement, and the nature of royalties
         generally. See Section D below.

A. Numerous businesses are based on the accepted axiom that information is valuable
   and can be sold in market-based transactions.

KdYafla^^{k [gehdYafl ak ZYk]\ gf l`] af[gjj][l hj]eak] l`Yl l`] Pfagfk emkl _an] YoYq )^gj ^j]]*
information that the Unions have accumulated over decades. Because of this, Plaintiff contends that
the Unions might be reimbursed for only the incremental costs of work initiated in response to the
Amf\{k f]]\k- Under this incorrect notion, the Unions should not be compensated for either their
past efforts, or for a proportionate current [gkl g^ l`] Pfagfk{ gh]jYlagfk l`Yl Yj] j]imaj]\ ^gj l`]
incremental efforts to be incurred.

Numerous compensation arrangements are based on a percentage of an underlying transaction
value. For example, (i) commission sales arrangements, (ii) the majority of royalties, (iii) investment
fees for money managers, and (iv) numerous representation agreements (e.g., contingency lawyers
and talent agents) are all based on a percentage of the related transactions. In none of these
arrangements is the cost (and particularly the incremental cost) of providing the service typically part
of the compensation formula.

Numerous businesses exist because the economics of information is different than what Plaintiff
imagines. Information has value, and those with valuable information are able to charge for its use.
The incremental cost of providing access to information is never a valid or intelligent basis for
determining a price. A sample of businesses that are based on selling information include:34

      1. The mailing list industry has been around for decades, initially using physical addresses, and
         more recently using email addresses. The mailing list industry obtains revenues for the use
         of information (specifically contact information) which has already been compiled. The
         incremental cost of distributing the list to each buyer has never been the basis for valuing the
         lists.

      2. In terms of its revenues, Google and Facebook are information and marketing companies
         whose profits are largely YlljaZml]\ lg l`] kYd] Yf\ mk] g^ l`]aj mk]jk{ af^gjeYlagf- <fqgf]
         using Google or Facebook realizes that advertisements Yhh]Yj ZYk]\ gf Y mk]j{k hYkl
         browsing/input history. Google and Facebook obtain a premium for advertising because they
         capture this information and match advertisers with potential customers. Despite the fact
         that many of its services are free, Google (NASD: GOOGL) and Facebook (NASD: FB) are
         highly profitable and valuable, with market capitalizations of $1.4 trillion, and $760 billion,
         respectively. Obviously, Google and Facebook do not sell their information for the almost
         non-existent incremental cost of running software and algorithms.

      3. Fair Isaac Corporation (aka, FICO - NYSE: FICO) sells the use of its industry-standard credit
         scoring algorithm. At the time of this writing FICO has a market capitalization of
         approximately $14 billion. FICO describes its business and revenues and customers as
         follows:

34
     The market capitalization values presented in this section are as of February 6, 2021.



                                                                                                  Exhibit 1
                                                                                                  Page 17
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 16 of 29 Page ID
                                  #:5310
Messrs. Thomas & Sullivan
March 8, 2021
Page 15 of 28




                                          36



          Generally, FICO does not store or have the underlying data that its algorithms use. FICO
          incurs no incremental cost or effort each time its credit scoring algorithm is used+ Zml AD>J{k
          customers willingly pay significantly for the information and insight that FICO provides. In
          the fiscal year ending September 30 2020, FICO had $1.3 billion of revenues.

      4. Nielsen Holdings (NYSE: NLSN) sells information that it collects regarding consumer behavior.
         At the time of this writing NLSN has a market capitalization of approximately $8.1 billion. The
         hja[] I]adkgf{k [mklge]jk hYq ^gj alk jYlaf_k has little to do with the cost of running a report,
         but is instead based on the value of the information. Neilson describes itself as follows:




      5. TransUnion (NYSE: TRU) and Equifax (NYSE: EFX) have market capitalizations as of this
         writing of $17.7 billion and $22.0 billion, respectively (Experion is privately held, so does not

35
     FICO Form 10K as of September 30, 2020, page 7
36
     FICO Form 10K as of September 30, 2020, page 10
37
     NLSN Form 10K as of December 31, 2019, page 3



                                                                                                   Exhibit 1
                                                                                                   Page 18
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 17 of 29 Page ID
                                  #:5311
Messrs. Thomas & Sullivan
March 8, 2021
Page 16 of 28

          have a publicly-traded value). All of these personal credit rating agencies sell information
          that they have accumulated over time. Even though the three companies provide services
          that are highly competitive, the information these companies have is extremely valuable. The
          incremental cost of these companies running a computer report on already-existing data is
          virtually nil, but no competent business person or appraiser would thereby suggest that this
          means the information provided by these companies is worthless.

      6. RELX PLC (fka Reed Elsevier) has a market capitalization as of this writing of $47.0 billion,
         with 2019 revenue of approximately $9.7 billion. RELX provides information, analytics and
         decision tools for professional and business customers. It operations/units include (i)
         Scientific, Technical & Medical, (ii) Risk & Business Analytics, and (iii) Legal. The Legal unit
         consists primarily of market-leader LexisNexis, which is a staple of legal research in the
         United States.

      7. In the United States, there are four real estate title companies serving the entire country
         (plus additional local competitors). These four companies are described below. In this entire
         industry, the companies use data bases in which they have made substantial past
         investments (called title plants). The revenues charged by these companies have almost
         nothing to do with running another computer report using this title plant, and no one
         knowledgeable in this industry would suggest otherwise. Information regarding the four
         largest companies in this industry in the U.S. follow:

          a. Fidelity National Financial (NYSE: FNF) has an $11.5 Zaddagf eYjc]l [YhalYdarYlagf- AIA{k
             description of its business includes:




                                                      38




                                               39



          b. First American Financial (NYSE: FAF) has a $6.1 billion market capitalization. FAF
             describes it business and underlying data bases as follows:




38
     FNF Form 10K as of December 31, 2019, page 4
39
     FNF Form 10K as of December 31, 2019, page 5



                                                                                                   Exhibit 1
                                                                                                   Page 19
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 18 of 29 Page ID
                                  #:5312
Messrs. Thomas & Sullivan
March 8, 2021
Page 17 of 28




                                           41



          c. Stewart Information Services (NYSE: STC) has a $1.3 billion market capitalization.
             Nl]oYjl{k \]k[jahlagf g^ alk]d^ Yf\ alk [geh]lalgjk42 is generally consistent with the first
             two title companies described above, and is not provided here in the interest of brevity.

          d. Old Republic International (NYSE: ORI) has a $5.8 billion market capitalization. ORI is a
             more diversified insurance company with a separate division offering title products.
             >mjj]fldq+ JMD{k lald] Zmkaf]kk [gehjak]k Y Zal egj] l`Yf Y l`aj\ g^ JMD- <_Yaf+ JMD{k
             description of itself and its competitors43 is generally consistent with the first two title
             companies described above, and is not provided here in the interest of brevity.

B. If the Fund did not have access to the information made available by the 2013
   Agreement, the Fund would not be able to make accurate payments to the
   participants, both Union members and non-Union members.

As summarized in Section III.E above, the Fund has no good (complete) alternative to the data
provided by the Unions. To the extent the Fund now has its own database with participant
information, the information exists in large part from data provided by the Unions. For over half of
the titles in the 50 title sample prepared by the Fund, material misallocations of royalties occurred
o`]f l`] Pfagfk \YlY oYk fgl YnYadYZd]- O`] eakYddg[Ylagfk af[dm\] `Ynaf_ lgg ^]o hYjla[ahYflk
identified, to have too many participants credited because of assumptions made for all tracks based
on album-wide information. Examples of each follow:

      1. For an example of fewer participants being paid than actually performed on the relevant song
         title, cgfka\]j l`] ]pYehd] g^ l`] kgf_ yHq C]Yjl Radd Bg Jfz Zq >]daf] ?agf- Ral`gml Pfagf
         k]kkagf j]hgjl af^gjeYlagf+ l`] Amf\{k j]k]Yj[`]jk o]j] YZle to identify a total of seven
         performers credited on this title, whereas the session report revealed a total of 65
         performers. In this instance, the total royalties distributed on this title would have been
         incorrectly divided among seven performers, resulting in improperly large payments to each


40
     FAF Form 10K as of December 31, 2019, page 5
41
     FAF Form 10K as of December 31, 2019, page 6
42
     STC Form 10K as of December 31, 2019
43
     ORI Form 10K as of December 31, 2019



                                                                                                   Exhibit 1
                                                                                                   Page 20
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 19 of 29 Page ID
                                  #:5313
Messrs. Thomas & Sullivan
March 8, 2021
Page 18 of 28

        of these seven performers, and the omission of payments to 58 otherwise unidentified
        performers. If the Fund had incorrectly distributed these larger royalty payments to just
        seven performers, this would have resulted in a total of $27,116.24 in misallocated royalties,
        which represents 45% of the total royalties allocated on this title.

     2. For an example of too many participants being paid than actually performed on the relevant
        song title, consider the ]pYehd] g^ l`] kgf_ yB]l H] Nge] g^ O`Ylz Zq M`]ll O`geYk-
        Ral`gml Pfagf k]kkagf j]hgjl af^gjeYlagf+ l`] Amf\{k j]k]Yj[`]jk ogmd\ f]]\ lg j]dq gf
        album-wide credits to identify the performers on this song title, which would result in a total
        of 46 performers being credited as having performed on this song title. However, the session
        report for this song title shows that in fact only 12 of these performers were on this track.
        This means that, absent Union session report information, a total of 34 performers would
        have been incorrectly paid for a track on which they did not perform, whereas the 12
        performers that were actually on the track would receive significantly smaller royalty
        payments than they should have properly been allocated had the Fund had the benefit of
        Union session report information. In this instance, the lack of session report information
        would have resulted in a total of $108,053.81 in misallocated royalties, which represents 83%
        of the total royalties allocated on this title during the relevant time period.

The following table summarizes the eakYddg[Ylagfk ^jge fgl `Ynaf_ l`] Pfagfk af^gjeYlagf9

        Table 9: Allocation error rate in the Amf\{k sample of 50 titles
                                                                           Participant      Participant
                                                                             count         distributions
        Total existing allocations using Union data (from Table 7)                 66944   $ 3,672,33845
        <ddg[Ylagf ]jjgjk ^jge fgl mkaf_ l`] Pfagfk \YlY                          40446   $ 1,099,10047
        % error                                                                   60%48            30%49

As shown in Section III.D, data provided by the Unions cover from around 50 to 80 percent50 of the
Amf\{k Y[lanala]k )k]] Zgd\]\ h]j[]flY_]k*+ \]h]f\af_ mhgf `go gf] oak`]k lg eYc] km[`
measurement+ gj o`]l`]j gf] oYflk lg j]dq gf l`] Amf\{k \YlYZYk] Yl Ydd gf l`ak kh][a^a[ hgafl-
Applying this range of perc]flY_]k lg l`] ]jjgj jYl] k`gof af OYZd] 8+ l`] Pfagf{k \YlY aehjgn]k l`]
gn]jYdd Y[[mjY[q g^ l`] Amf\{k ogjc af l`] jYf_] g^ approximately 15% to 50%. All such amounts
are obviously higher than the 3% paid to the Unions.

If one wants to instead look at the misallocations in terms of dollars, the percentages in the
preceding paragraph (i.e., 15% to 50%) can be applied to the distributions made, which are reported
in Table 3 above. 15% to 50% of roughly $230 million (through the end of 2019) equals from $34.5
million to $115 million. These amounts will continue to increase as the Fund makes distributions
after 2019.


44
   Digitally referenced as cell Z in Exhibit 2
45
   Digitally referenced as the sum of column and cell Y in Exhibit 2
46
   Digitally referenced as the sum of column W in Exhibit 2
47
   Digitally referenced as the sum of column X in Exhibit 2
48
   Digitally referenced as cell AB in Exhibit 2
49
   Digitally referenced as cell AC in Exhibit 2
50
   See Table 6



                                                                                                  Exhibit 1
                                                                                                  Page 21
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 20 of 29 Page ID
                                  #:5314
Messrs. Thomas & Sullivan
March 8, 2021
Page 19 of 28


The information held by the Unions is valuable because the session reports have the following
attributes:

     1. Accuracy & Reliability w Information that is not accurate is obviously worth less. Historical
        information is generally more reliable if it was recorded contemporaneously. In this situation,
        the session reports are original business records that were contemporaneously recorded, and
        are required to support payroll. As a class of accounting record, payroll records tend to be
        accurate because, in addition to whatever controls exist by the payor of the payroll, the
        payroll recipient is motivated to be paid correctly.51

     2. Availability - Information loses value as the information becomes more widespread or
        commonly known. Stated otherwise, as more people have the information, the information
        loses its value. For example, information that is obtained easily on the internet is not as
        valuable as information known to only a small group. In this situation, the Union-maintained
        information is generally not otherwise available.

     3. Relevant - Anything that is not relevant will hold small or immaterial value to the target
        audience. This means that information is more valuable to different group(s) based on each
        _jgmh{k Y[lanala]k Yf\ afl]j]klk- O`ak ak aehgjlYfl af mf\]jklYf\af_ hYkt transactions, or the
        lack thereof. Information will have value to a group to whom it is relevant (such as the
        Fund), even though the information has not previously been sold.

     4. Completeness w For large data collections, a complete collection will be more valuable than
        incomplete sets. If the same type of data can be obtained from multiple sources, the more
        complete data collection will be more valuable. In this situation, the Unions{ af^gjeYlagf ak
        more complete than any alternatives, and covers the vast majority of distributions that the
        Fund is required to make.

     5. Ease of use w Data that the buyer finds easy to use will be more valuable; stated otherwise,
        the cost of using the data is an offset to the value that the data would otherwise have.
        Applied to this situation, data that (ii) is contained in an electronic data base or (ii) is based
        on a standard form containing the needed data (as the majority of the Unions{ \YlY ak), is
        faster and easier to use.

For these reasons, the Unions are asked for session reports for nearly every title.52 The Unions are
able to respond a high percentage of the time in certain locations, and in certain music genres. This
was explained by Julie Sandell as follows:53




51
   This comment does not require that the session reports to be infallible. Mistakes occur in all types of
business records. This factor addresses the accuracy of the subject information when compared to the
alternatives.
52
   December 9, 2020 deposition of Julie Sandell , pages 47 - 48
53
   December 9, 2020 deposition of Julie Sandell , pages 67 - 68



                                                                                                     Exhibit 1
                                                                                                     Page 22
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 21 of 29 Page ID
                                  #:5315
Messrs. Thomas & Sullivan
March 8, 2021
Page 20 of 28




See Section III.E above. When the Unions do not have session reports, the Fund is left to obtain the
necessary information itself. For recently-produced digital music, there are fewer artists to discover.
Additionally, the names of participants for newer music could be available on Pandora54 or Discogs55
)Zml fgl km[` hYjla[ahYflk{ Y\\j]kk]k Yf\ lYp a\]fla^a[Ylagf fmeZ]jk*.56

When the music is not recently produced and/or is not easily researched using public sources, the
Pfagfk{ session reports are a critical means of obtaining information on artists to whom royalties have
been allocated by the Fund. The Session reports also provide contact information and taxpayer
identification information. All of this data is required before an artist can be paid. As an example,
Ms. Gorbacsov testified:57




If the Unions did not provide session reports, the Fund would not be able to identify performers in
many circumstances, or would mis-identify performers, always to some musicians{ detriment. Julie
Sandell summarized the efforts and challenges involved when the Unions do not provide session
reports, and the Fund is forced to address its requirements on its own, as follows:




54
   https://www.pandora.com/ - Pandora is an American subscription-based music streaming service owned
by Sirius XM Holdings.
55
   https://www.discogs.com/ - Discogs is a crowdsourced databased about audio recordings, including off-
label releases.
56
   December 9, 2020 deposition of Julie Sandell , pages 126 - 127
57
   December 9, 2020 deposition of Julie Sandell , pages 39, 41-42ctober 23, 2020 deposition of Kristina
Gorbacsov , page 128



                                                                                                Exhibit 1
                                                                                                Page 23
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 22 of 29 Page ID
                                  #:5316
Messrs. Thomas & Sullivan
March 8, 2021
Page 21 of 28




                                                                  58



and




                                                                          59



C. The attributes and use of the Unions’ data cause the 3% fee to be reasonable.

The landmark case, Georgia-Pacific Corp. v. United States Plywood Corp., 318 F. Supp 1116, 6 USPQ
235 (SD NY 1970) provides a 15-factor test that lists relevant economic factors when determining a
reasonable royalty. Although the Georgia-Pacific case is more commonly applied to patents (as this
oYk l`] [Yk]{k afalaYd Yhhda[Ylagf*+ l`e Georgia-Pacific rationale is used by analysts to address
reasonable royalties with other forms of intellectual property. Although not required in the instant
litigation, the decision does provide a useful list of helpful considerations when determining a
reasonable royalty rate. Therefore, I consider the fifteen Georgia Pacific factors below, after
modifying them for the non-patent situation at issue here. The fifteen (paraphrased) factors, and
their application to this matter, are as follows:




Georgia-Pacific factor #1 involves consideration of the existence of an established royalty for the
intellectual property at issue. Other than under the 2013 Agreement, the Unions have not sold or




58
     December 9, 2020 deposition of Julie Sandell , pages 39, 41 - 42
59
     December 9, 2020 deposition of Julie Sandell , pages 125 and 127



                                                                                               Exhibit 1
                                                                                               Page 24
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 23 of 29 Page ID
                                  #:5317
Messrs. Thomas & Sullivan
March 8, 2021
Page 22 of 28

licensed the information being provided to the Fund.60 The Fund has not been able to identify any
alternative sources of information for the number of tracks that the Union data covers.

<dl`gm_` fgl h]jlYafaf_ lg l`] Pfagf{k hYkl Y[lanala]k+ N][lagf < YZgn] hjgna\]k kmZklYflaYd Yml`gjalq
for the premise that information is quite valuable in market transactions.



The Fund has no similar licenses or agreements. There is no alternative source of the Unions´
information.




An exclusive license is more valuable (expensive) than a non-exclusive license. Although the Unions
are not prohibited from licensing the same information to others, there are no other licensees that
currently `Yn] Y[[]kk lg l`] Pfagfk{ af^gjeYlagf )gl`]j l`Yf l`] Pfagfk{ affiliated organizations, such
as health and pension plans+ l`Yl Yj] hjgna\]\ af^gjeYlagf mf\]j l`] Pfagfk{ j]kh][lan] [gdd][lan]
bargaining agreements).




The Unions have not sold or used the information at issue with others (except as already noted for
affiliate transactions for benefits), and I understand they would not do so outside of the 2013
Agreement.




The Unions and the Fund are not competitors and have complementary purposes. This is the only
reason that the 2013 Agreement exists. Absent this factor (i.e., if the information was being shared
with an entity that was competitive to, or otherwise a threat to, the Unions), the royalty rate would
need to be considerably higher than the 2013 Agreement{k hja[].




This factor involves so-[Ydd]\ y[gfngq]\z kYd]k- @pYehd]k g^ [gfngq]\ kYd]k are repair or extended
warranty contracts, or supplies/consumables that are uniquely fitted to the product at issue. There
are no such additional sales or transactions oal` l`] Pfagfk{ af^gjeYlagf.




60
  The Unions share some membership data with related pension and health funds pursuant to collective
bargaining agreements.



                                                                                               Exhibit 1
                                                                                               Page 25
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 24 of 29 Page ID
                                  #:5318
Messrs. Thomas & Sullivan
March 8, 2021
Page 23 of 28

Unlike a patent which is published publicly and provides exclusivity for a discrete time period, the
information provided under the 2013 Agreement can remain confidential without expiration. This
makes the information more valuable when compared to protections with a known expiration.




The information provided by the Unions is used to make payments on royalties that have already
been received. The Fund has an obligation to distribute the payments to the artists, which the Fund
[gmd\ fgl \g oal`gml ]al`]j `Ynaf_ l`] Pfagfk{ af^gjeYlagf or somehow recreating such information
itself. There is no question that the information is needed, because the Fund has already received
the royalties, and is assured of receiving future royalties. The lack of risk-lYcaf_ eYc]k l`] Pfagfk{
information more valuable than would otherwise be the case.

Deposition testimony in this matter indicates that the Fund trustees and executive director gave
consideration in 2013 to comparable fees that were being charged by others. For example, Duncan
Crabtree Ireland testified:61




Consistent with this, Dennis Dreith testified:




                                                       62




                                          ".63



61
     February 16, 2021 deposition of Duncan Crabtree-Ireland, pages 243 - 244
62
     February 11, 2021 deposition of Dennis Dreith, page 164
63
     February 11, 2021 deposition of Dennis Dreith, page 166



                                                                                                Exhibit 1
                                                                                                Page 26
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 25 of 29 Page ID
                                  #:5319
Messrs. Thomas & Sullivan
March 8, 2021
Page 24 of 28




Factors 9 and 10 are often considered together, as I do here.

See Sections III and IV.B above. O`] Pfagfk{ af^gjeYlagf ak [jala[Yd lg l`] Amf\ af [gehdqaf_ oal` l`]
Amf\{k gZda_Ylagfk- Jl`]j l`Yf Yll]ehlaf_ lg j]k]Yj[` l`] data independently, there is no alternative
to having the Unions{ data. However, the Fund is unable to independently research the full scope of
recordings that the Unions´ data covers, and such independent efforts provide results that are less
accurate than occurs when using the Unions data.

The following considerations described in Section III.D are important in addressing the benefit that
non-union participants receive ^jge `Ynaf_ mk] g^ l`] Pfagfk af^gjeYlagf9

      a. The session reports include information on performers who are not union members who play
         at recording sessions that are covered by Union collective bargaining agreements.

      b. The Pfagfk af^gjeYlagf [gn]jk Z]lo]]f 4/& lg 7/%64 of the Fund{s royalty allocations,
         depending how one wishes to measure this. For this large portion of the research that needs
         to be done, the Amf\{k costs are less because the Unions provide their information. The non-
         Union participants benefit from having this less-expensive information available because the
         overall costs of the Fund are deducted from all distributions. Stated otherwise, by having
         information regarding Union recording sessions and the Union members, additional resources
         are available to research tracks that did not result from a Union recording session. When the
         overall cost to the Fund is lessened, all participants benefit, both Union and non-Union.


The Unions provide other services described in the 2013 Agreement that are in addition to providing
the information needed to make distributions to artists.




See Sections III.E and IV.B above for information regarding the payments made to participants, and
how the data provided by the Unions makes such payment more accurate. The Fund uses the
Unions{ af^gjeYlagf Yk Y [jala[Yd Yf\ afl]_jYd hYjl g^ l`] Amf\{k eakkagf- O`] Amf\ `Yk fg Ydl]jfYlan]
to the use of the Unions{ information without materially sacrificing the accuracy of the payments that
are made to the participants. T`] Pfagfk{ \YlY ak [jala[Yd lg l`] Amf\{k YZadalq lg [gehdq oal` alk
mission and purpose.

As shown in Table 9 and the j]dYl]\ [gee]flYjq l`]j]lg+ l`] Pfagfk \YlY hjgna\]k Y kmZklYflaYd
increase in the accuracy of the payments being made. When expressed as a percentage of the
Amf\{k gn]jYdd \akljaZmlagfk+ the 3% fee paid to the Unions is small relative to the much larger
increase in accuracy.


64
     See Table 6



                                                                                              Exhibit 1
                                                                                              Page 27
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 26 of 29 Page ID
                                  #:5320
Messrs. Thomas & Sullivan
March 8, 2021
Page 25 of 28

There are a large number of artists receiving payments from the Fund, with some of the individual
payments being modest. The large number of participants increases the Amf\{k [`Ydd]f_] af hYqaf_
only a cost for each artist that is proportionate to what is owed. The 3% fee to the Unions for their
information used in Fund distributions accomplishes this objective.




I am not aware of any industry standard rates that are applicable in this situation.




The payment of a 3% fee allows the payments to be considerably more complete and accurate than
would occur otherwise. Under the 2013 Agreement, the amounts paid to the Unions are a modest
hgjlagf g^ l`] Amf\{k Y\eafakljYlan] [gklk.65 As shown in Table 1, the fees paid to the Unions66 range
^jge 8& lg 04& g^ l`] Amf\{k lglYd B]f]jYd Yf\ <\eafakljYlan] [gklk (with an overall average of
12%). Because t`] af^gjeYlagf hjgna\]\ Zq l`] Pfagfk ak []fljYd lg l`] Amf\{k YZadalq lg e]]l alk
mission and purpose, and there are no alternatives to find the needed information (particularly for
older performances), the 3% fee being paid to the Unions is sensible economically.



I do not have the reports from other experts in this matter, or in other matters involving the parties
in this case.




This Georgia Pacific Factor is a reconciliation and conclusion of the preceding factors to arrive at a
reasonable royalty conclusion. The following facts and circumstances bear most heavily on the
correct reasonable royalty rate:

      1. The information is critical to the Fund{k eakkagf Yf\ hmjhgk]- The Fund has no economically
         viable alternative in terms of obtaining the information from a source other than the Unions
         that would allow the same level of completeness and accuracy that is achieved using the
         Unions´ data.

      2. The 3% fee paid to the Unions is small relative to the much larger increase in accuracy
         g[[mjjaf_ Zq mkaf_ l`] Pfagfk af^gjeYlagf.




65
  See the supplemental Schedule of Expenses that is part of most of l`] Amf\{k Ym\al]\ ^afYf[aYd
statements available gf l`] Amf\{k o]Zkal]- >gfljYjq lg l`] KdYafla^^{k [gfl]flagfk+ l`] \]k[jahlagf Yf\
amount paid to the Unions consistently appears in these publicly-available audited financial statements.

66
     N]] l`] Pfagfk{ Yfko]jk lg Dfl]jjg_Ylgjy Nosx 7 and 8 (March 1, 2021).



                                                                                                   Exhibit 1
                                                                                                   Page 28
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 27 of 29 Page ID
                                  #:5321
Messrs. Thomas & Sullivan
March 8, 2021
Page 26 of 28

   3. The Fund incurs no risk of losing money, as the percentage amounts paid to the Unions are
      calculated only based on successful distributions of amounts already received- O`ak yfg-jakcz
      situation is unusual in business activities.

   4. Some of the potential payment recipients are owed individually modest amounts. This
      underscores the requirement that the needed information be obtained inexpensively relative
      to the individual amounts being distributed. A 3% fee accomplishes this objective.

   5. The Unions provide other services to the Fund in addition to the information needed to make
      distributions to non-featured artists.

D. Amounts paid to the Unions for their information need not occur (and should not be
   expected to occur) based on when the underlying information was obtained, or the
   underlying work occurred.

Plaintiff incorrectly contends that the percentage-based payments made by the Fund to the Unions
need to correspond to work performed by the Unions in the same time period as the payment. For
example, KdYafla^^{k j]khgfk] lg Dfl]jjg_Ylgjq No. 11 (February 12, 2021) includes:




The preceding quote contains multiple errors and omissions that explain why Plaintiff{s contentions
are incorrect. For example:

   1. Df [gfljYkl lg l`] KdYafla^^{k [gfl]flagf+ payments for the use of information or other
      intellectual property are almost never received in the same period in which the underlying
      ogjc oYk h]j^gje]\- KdYafla^^{k hjghgk]\ laeaf_ j]imaj]e]fl Ydegkl f]n]j g[[mjk with such
      payments, and need not be a requirement for the 2013 Agreement to be economically
      reasonable.

   2. As previously discussed, Plaintiff is incorrect that the Unions have no information regarding
      non-Union performers, because all labels that are signatories to the Union agreements are
      required to include all performers in their session reports, including non-Union performers.

   3. As previously discussed, the Unions have current members who perform new music, for
      which the Fund receives and will continue to receive royalties that need to be distributed.

   4. Information that the Fund continues to use has ongoing value. Plaintiff admits that the Fund
      has possession of Union historical information, which the Fund continues to need and use.
      KdYafla^^{k hgkalagf imgl]\ YZgn] ak ZYk]\ gf l`] hgkalagf l`Yl l`] Amfd should be entitled in
      perpetuity to make ongoing use of l`] Pfagfk \YlY without paying any compensation.




                                                                                              Exhibit 1
                                                                                              Page 29
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 28 of 29 Page ID
                                  #:5322
Messrs. Thomas & Sullivan
March 8, 2021
Page 27 of 28

While the parties have sometimes described l`] ^]] hYa\ lg l`] Pfagfk Yk Y yN]jna[] A]]z, this name
ak Y eakfge]j o`]f Yhhda]\ lg l`] y\YlYz Yf\ yaf^gjeYlagfz l`Yl j]h]Yl]\dq is identified as being a
central aspect of the 2013 Agreement. The 2013 Agreement{k \]k[jahlagf g^ l`] YjjYf_]e]fl
includes:

       y




           •

           •




A "royalty" ak Y hYqe]fl eY\] lg Yf Ykk]l{k gof]j ^gj l`] mk] g^ that asset. Royalties are typically
expressed (as occurs under the 2013 Agreement) as a percentage of gross or net revenues derived
from the use of an asset. The payment to the Unions under the 2013 Agreement is a percentage
royalty. Similarly, the dispute at issue involves the administration of music royalties, in which music
performers are compensated with percentage royalties. Simply put, it should surprise no one that a
percentage fee is used for the use of information needed to administer percentage-based music
royalties.




                                                                                                Exhibit 1
                                                                                                Page 30
Case 2:18-cv-07241-CAS-PLA Document 141-1 Filed 07/02/21 Page 29 of 29 Page ID
                                  #:5323
Messrs. Thomas & Sullivan
March 8, 2021
Page 28 of 28

Music royalties are not earned or paid when the underlying work occurs; instead, the work precedes
the payment, sometimes by years. The same is true for all of the payments to the companies
described in Section A above. Yet, in this matter, Plaintiff asserts (incorrectly) that the payments
made to the Unions for the use of their information are unreasonable because the amount paid in
any particular year (or, the increase in the payment gn]j l`] hjagj q]Yj{k payment) is not reasonably
calculated based on work uniquely performed in that year. The Plaintiff{s contentions in this regard
are improper as the time-based work vs. payment relationship almost never exists in royalty
agreements.


V.       OTHER INFORMATION

A. QUALIFICATIONS FOR OFFERING OPINIONS

Attached as Exhibit 1 is a copy of my curriculum vitae summarizing my education, experience and
qualifications. Exhibit 1 also includes a listing of the cases in which I have testified as an expert at
trial or by deposition within the preceding four years, and publications that I have authored in the
last ten years.

B. COMPENSATION

Fulcrum is being paid at its normal hourly rates for the persons involved in the assignment. Our
compensation is not contingent on the conclusions reached or ultimate resolution of the case. My
personal hourly rate is $625.

Very truly yours,
Fulcrum Financial Inquiry LLP


By:
      David Nolte




                                                                                                  Exhibit 1
                                                                                                  Page 31
